Title: To James Madison from John Martin Baker, 12 May 1806 (Abstract)
From: Baker, John Martin
To: Madison, James


                    § From John Martin Baker. 12 May 1806, Palma. “I had this honor on the 8th: of January last, (per triplicate) enclosing my demi-annual Consular reports, closing on the thirty first day of December 1805—which beg leave to confirm.
                    “I am honored with your Consular instructions, (per circular,) under date of the first, and Twelfth of July 1805—(come to hand on the 27th. March last) permit me Sir, to Note that the copy of the laws passed at the last Session of Congress I have not received.
                    “I am under the necessity Sir, to communicate, that the Commerce of the United States, suffers the continuance of a rigorous Quarantine, at the ports of my Consulate—consequence of the existence of a general order, from His Catholic Majesty, under date first of November 1805.—copy of which, I have the honor to herewith transmit for your information [not found]. My applications, and representations to the Board of Health here, on the oppressi⟨on⟩ and injury to our

commerce, has had the effect of lessning the rigor of the tenor of His Catholic Majesty’s mandate—but as the cause ascribed for the quarantine imposed, no longer exists—I addressed the Chargé D’affaires of the United States of America at Madrid, Moses Young Esquire under date 30th: ultimo with the late case of the American Schooner Union, Robert Gray, Master, arrived here on the 27th: of the same, from the port of Providence, (Rhode Island) requesting his being pleased to present my application, to the Court of Spain: assured from the justice of my solicitation in behalf of the commerce of the United States, of immediate alleviation to the existing oppression. I am honored with Mr. M: Young’s answer thereto, under date 16th: April last, wherein he assures me, ‘that it would be altogether useless to make such an application as I point out, similar ones on the part of the American Ministers here have been very numerous, and all unsuccessful—the last negative wa⟨s⟩ from the Prince of the Peace, about a month ago.’
                    “On the 30th. ultimo arrived here the American Ship Abula, Joh⟨n⟩ Dillingham, Master, from Newyork with Cocoa, Sugar, Flour, and Staves, said ships Bill of Health, was indorsed with a Health Certificate, of His Catholic Majesty’s Consul at Newyork—Notwithstanding Which, the Board of Health determined, that said Ship shall perform a quarantine of Thirty days in virtue of the cited order of His Catholic Majesty, of the first day of November 1805.
                    “At Port-Mahon—Island of Minorca—on the 13th: april last, arrived the American Brig, Catherine Rey, Thomas Wilson, Master, from Newyork, with Flour, and Rice: said Brig had put into the port of Ayamonte, where she performed thirteen days Quarantine of Observation—Notwithstanding which, that Board of Health determined said Brig should perform a quarantine of forty days. Mr. Henry Pater, my Vice Consul’s solicitation, for the alleviation of the allowance of the thirteen days of observation, already performed in a port of Spain, proved unavailing, and unsuccessful.
                    “I will per next packet renew my application to the Court of Spain, for alleviation—per channel of the Chargé D’Affaires of the United-States of America at Madrid—trusting that the justice of my remonstrance may influence a favorable Issue.
                    “Thank Providence, good Health is enjoyed on these Islands.”
                